Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        09-JUL-2021
                                                        08:14 AM
                                                        Dkt. 15 ODAC

                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR ADJUSTABLE RATE
  MORTGAGE TRUST 2005-2, ADJUSTABLE RATE MORTGAGE-BACKED PASS-
              THROUGH CERTIFICATES, SERIES 2005-2,
                  Respondent/Plaintiff-Appellee,

                                vs.

       KELLY EDWARDS AKA KELLY ANNE EDWARDS, INDIVIDUALLY,
         AND AS TRUSTEE OF THE EDWARDS FAMILY TRUST U/D/T
    DATED SEPTEMBER 19, 1996, Petitioner/Defendant-Appellant,

                                and

   THE ESTATE OF STUART D. EDWARDS AKA STUART DENZIL EDWARDS,
                 Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 3CC15100031K)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          The application for writ of certiorari, filed on May
11, 2021, by petitioner/defendant-appellant Kelly Edwards aka
Kelly Anne Edwards, individually and as trustee of the Edwards
Family Trust u/d/t dated September 19, 1996, is hereby rejected.
          DATED:   Honolulu, Hawai#i, July 9, 2021.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd W. Eddins